Case 2:16-cv-01471-MCA-MAH           Document 30-2 Filed 05/07/19 Page 1 of S PagelD: 100



 201 &V00288/PWO/jw


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,                      : Hon. Madeline Cox Arleo

                        Plaintiff,              : Civil Action No. 16-147 1

                v.                              :   DEFAULT JUDGMENT AND
                                                    FINAL ORDER OF FORFEITURE
 $115,032.50 IN UNITED STATES
 CURRENCY,

                     Defendant in Rem


        WHEREAS, on or about March 15, 2016, the United States filed a

 Verified Complaint for Forfeiture In Rem (the “Verified Complaint”) in the

 United States District Court for the District of New Jersey against $115,032.50

 in United States currency that was seized on or about October 16, 2015 (the

 “Defendant Currency”);

        WHEREAS, the Verified Complaint alleged that the Defendant Currency

 is subject to forfeiture to the United States pursuant to 21 U.S.C.          § 881(a)(6),
 which subjects to forfeiture all moneys, negotiable instruments, securities, or

 other things of value furnished, or intended to be furnished, by any person in

 exchange for a controlled substance and all proceeds traceable to such an

 exchange, in violation of 21 U.S.C.       § 801, et seq. (narcotics control and
 enforcement laws);

        WHEREAS, on or about March 18, 2016, the United States filed a Notice

  of Complaint for Forfeiture (the “Notice of Complaint”);



                                               1
Case 2:16-cv-01471-MCA-MAH      Document 30-2   Filed 05/07/19   Page 2 of 5 PagelD: 101




       WHEREAS, the Notice of Complaint stated that any person who wished

 to assert an interest in and avoid forfeiture of the Defendant Currency was

 required to file a verified claim with the Clerk of the Court within thirty-five (35)

 days after the date the Notice of Complaint was sent or the date of delivery, if

 personally served;

       WHEREAS, the Notice of Complaint also detailed the procedure for filing

 a claim and answer;

       WHEREAS, the United States learned that Matthew Shane Robinson

 appeared to have a potential claim to the Defendant Currency;

       WHEREAS, on or about March 18, 2016, the United States sent copies of

 the Verified Complaint and the Notice of Complaint by by certified mail, return

 receipt requested, to David R. Welch, Esq., 523 West Sixth Street, Suite 716,

 Los Angeles California 90014, counsel for Matthew Shane Robinson, as

 required by Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime

 Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure;

       WHEREAS, on or about March 21, 2016. David R. Welch, Esq., 523 West

 Sixth Street, Suite 716, Los Angeles California 90014, counsel for Matthew

 Shane Robinson, received copies of the Verified Complaint and the Notice of

 Complaint;

       WHEREAS, as required by Rule Q(4fla)(iv)(C) of the Supplemental Rules

 for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of

 Civil Procedure, Notice of Civil Forfeiture was posted on an official internet

 government forfeiture website, namely w.forfeiture.gov for at least 30

                                           2
Case 2:16-cv-01471-MCA-MAH     Document 30-2    Filed 05/07/19   Page 3 of 5 PagelD: 102




 consecutive days, beginning on March 20, 2016, notifying all third parties of

 their right to file a claim with the Court within 60 days from the first day of

 publication for a hearing to adjudicate the validity of their alleged legal interest

 in the property;

       WHEREAS, on or about April 21, 2016, Matthew Shane Robinson, pro Se,

 (“Robinson”) filed the only claim in this matter claiming an interest in the

 Defendant Currency;

       WHEREAS, on July 2l 2017, the Court directed Robinson to

 communicate with the undersigned for the purpose ofjointly submitting a

 proposed discover plan by August 11, 2017;

       WHEREAS, on August 13, 2017, Bruce Regenstreich, Esq. entered an

 appearance on behalf of Robinson;

       WHEREAS, on January 31, 2018, Gregory D. Miller, Esq. submitted a

 letter informing the Court and the undersigned that Mr. Regenstreich had

 passed away and that he had contacted Robinson via email and telephone

 several times to inform him of his counsel’s death, but had received no

 response;

       WHEREAS, on March 6, 2018, the Honorable Michael A. Hammer,

 United States Magistrate Judge, ordered Robinson to notify the Court in writing

 whether he intended to proceed pro se in this matter or obtain new counsel;

       WHEREAS, on February 14, 2019, the Honorable Michael A. Hammer,

 United States Magistrate Judge, entered an order directing Robinson to show




                                           3
Case 2:16-cv-01471-MCA-MAH    Document 30-2    Filed 05/07/19   Page 4 of 5 PagelD: 103




 cause in writing by June 29, 2018 why his claim should not be dismissed or

 stricken;

       WHEREAS, on February 14, 2019, the United States provided a

 certification of sen’ice with regard to the Order to Show Cause dated February

 14, 2019;

       WHEREAS, on April 10, 2019, the Honorable Michael A. Hammer, United

 States Magistrate Judge, issued a report and recommendation recommending

 that Robinson’s claim be dismissed with prejudice;

       WHEREAS, on May 6, 2019, the Honorable Madeline Cox Arleo, United

 States District Judge entered an amended order adopting the report and

 recommendation dated April 10, 2019, and dismissing Robinson’s claim with

 prejudice; and

       WHEREAS, no other conforming Claim has been filed within the time

 required by Rule G(5)(a) of the Supplemental Rules for Admiralty or Maritime

 Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and 18

 U.S.C. § 983(a)(4)(A) for the Defendant Currency, and the statutory time

 periods in which to do so have expired;

       IT IS HEREBY, ORDERED, ADJUDGED, AND DECREED:

       1.    THAT a Default Judgment and a Final Order of Forfeiture is

 granted against the Defendant Currency, namely $115,032.50 in United States

 currency that was seized on or about October 16, 2015, and no right, title or

 interest in the Defendant Currency shall exist in any other party; and;




                                           4
Case 2:16-cv-01471-MCA-MAH     Document 30-2   Piled 05/07/19   Page 5 of 5 PagelD: 104




        2.    THAT any and all forfeited funds, including but not limited to

 currency, currency equivalents and certificates of deposits, as well as any

 income derived as a result of the United States Marshals Service’s management

 of any property forfeited herein, after the payment of costs and expenses

 incurred in connection with the forfeiture and disposition of the forfeited

 property, shall be deposited forthwith by the United States Marshals Service

 into the Department of Justice Assets Forfeiture Fund, in accordance with the

 law.

        The Clerk is hereby directed to send copies to all counsel of record.

        ORDERED this            day of              ,   2019.




                                         HON. MADELINE COX ARLEO. U.S.D.J,




                                           0
